Order filed June 27, 2013




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00344-CV
                                  ____________

                     SOUTH POOL & SPA, INC., Appellant

                                        V.

                          WATER SPLASH, INC., Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CV-0205

                                   ORDER

      Appellant’s brief was due June 19,, 2013. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before July
30, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).



                                      PER CURIAM